DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. 

A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Len, U.S. Patent No. 10,562,105, in view of Blaine et al., U.S. Patent No. 9,675,090; or in the alternative, in view of Horton et al., U.S. Patent No. 5,614,115; or in the alternative, in view of Maiocco et al., U.S. Patent No. 5,148,372.

Pending claim 1 claims a system constructed and arranged with a cutting tool and a probe (Patented claim 1 describes a machine, which is a clearly a system, having a manual and CNC lathe, which are clearly cutting tools, and a probe).

Pending claim 1 further claims that said probe is configured to measure surface features, and generate a plurality of data points including a computer with a program configured for input and output of data wherein said input is at least one probe measured data point (Patented claim 1 describes “a probe that measures surface features, and generates a plurality of data points including a computer probe measured data point…”).

Pending claim 1 further claims a computer-generated averaging data point, and provides an operator the option to select and switch during a single cutting operation between a computer-controlled movement of said cutting tool and a manual controlled movement of said cutting tool (Patented claim 1 describes “a computer generated averaging data point, and a computer plus manually adjusted data point and provides an operator the option to select and switch during a single cutting operation between a computer-controlled movement of said cutting tool and a manual controlled movement of said cutting tool.);

However, unlike pending claim 1, patented claim 1 does not claim “wherein said system provides an output on a display of said data points and provides operator option to manually adjust any one or more data points prior to cutting which allows a reshape of cutting as desired.”.

Blaine et al. discloses a display screen for a cutting tool, whereby a user can modify the cut path that is displayed on a display screen (e.g. See Figure 8A).

Alternatively, Horton et al. discloses a laser cutter machine that displays a desired cutting pattern on a screen, and prior to cutting, an operator can adjust the cutting pattern to a different path (e.g. See claim 4).

Alternatively, Maiocco et al. discloses displaying, to an operator, a cutting tool path that can be modified in an interactive manner, so as to avoid the need for testing the changes on the actual machine, before implementation (e.g. See C8 L7-25).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the teachings of either Maiocco et al., Horton et al., OR Blaine et al. into Len for the purpose of allowing a reliably efficient way of presenting the machine tool cutting path or points to a human operator so that in the event that the operator would like to make any changes, as they see fit, the operator can easily and reliably make the changes and see the changes visually displayed in front of them, so that the operator can visually ensure that the machine tool will machine (e.g. cut, etc.) in the desired way so that the profile, or surface, or contour or shape of any workpiece will be in accordance with the desires of the operator, and this leads to an overall control system that is more flexible, intuitive and more reliable in its overall operations.

With respect to pending claims 2 and 3, and its claiming that the system is a milling machine or a lathe machine, patented claim 1 clearly discloses this feature by claiming a “CNC lathe” having a “cutting tool”.


Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over any one of Len’s combined systems, as applied to claim 1, from above, in further view of Brogardh et al., U.S. Patent Application Publication No. 2004/0254677.

With respect to pending claims 4, none of Lens’ combined systems adequately disclose the features claimed of a robotic system with arm and probe performing the functions claimed.

However, in analogous art, Brogardh et al. appears to discloses the features of robotic arm for cutting and an arm for measuring using a probe (e.g. See Figure 4).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the teachings of Brogardh et al. into any one of Lens’ combined systems for the purpose of allowing an overall automated tool that can measure any point in any coordinate and can also mill a workpiece in the same coordinate system, thereby allowing an extremely reliable and flexible milling and measurement system.


Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over any one of Len’s combined systems, as applied to claim 1, from above, in further view of Song, U.S. Patent No. 7,563,059.
With respect to claim 5, none of Lens’ combined systems adequately disclose the features claimed of a sine only cutting tool, per se.

In analogous art, Song discloses this feature (e.g. See Abstract).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the teachings of Song into any one of Lens’ combined systems for the purpose of allowing the cutting process to occur with less vibrations which leads to a milling process with has better stability and produces smoother cutting surfaces.


References Considered
The references that were considered but not relied upon are as follows:

(1)	Kiutamura et al., U.S. Patent No. 4,777,713 which discloses a machine tool includes a first spindle to which a tool is attached and a second spindle to which a workpiece is attached. The first spindle and the second spindle are arranged in such a manner that the workpiece can be machined, drilled and ditched by a single machine tool. The first spindle is designed so as to be selected into either a continuous rotation condition or a locked or fixed condition. The second spindle is designed so as to be selected into either a continuous rotation condition or an indexing condition;

(2)	Tokuma et al., U.S. Patent No. 7,043,805 which discloses an NC lathe comprising a headstock for rotatably supporting a main spindle for holding a workpiece, and a tool rest for holding a tool, the tool rest being movable in a predetermined feed direction;

(3)	Iwabuchi et al., U.S. Patent No. 7,506,423 which discloses a multi-axis turning center for turning a workpiece with a multi-point turning tool, and a turning method for performing a turning process on a workpiece using such a multi-axis turning center;

 (4)	Hall et al., U.S. Patent No. 8,353,095 which discloses a drill press lathe attachment for rotating a workpiece along a horizontal axis to remove material from the workpiece to form it into a desired shape;

(5)	D’Antonio et al., U.S. Patent Application Publication No. 2007/0221020 which discloses a  computerized numerically controlled lathe automatically processes a work piece by using a computer on a basis of a pre-programmed process condition such as a target processing measurement, a desired shape, a transferring speed of the cutting tool, etc. Since this lathe is profitable to the factory automation and the mass production, it has been widely used in various applications;

(6)	Mamczur et al., U.S. Patent Application Publication No. 2014/0150243 which discloses an apparatus for recutting the surface of a wheel, the apparatus comprising: a rotatable mount, for holding and rotating the wheel about its axis; a surface profiler, configured to detect and output a surface elevation profile of a concentric ring at a current radial position on the surface of the wheel; a linear drive mechanism, configured to reposition the surface profiler radially with respect to the wheel, a cutting profile generator, configured to calculate a cutting profile for the wheel based on the surface elevation profiles of at least some of the concentric rings; a cutting tool; and cutting control circuitry, configured to control the position of the cutting tool with respect to the wheel to recut the surface of the wheel in accordance with the generated cutting profile; and

(7)	Bowen et al., U.S. Patent Application Publication No. 2015/0273588 which discloses an apparatus for on-line deburring wheel blank, which could adapt to the wheel planks produced when occurring misalignments of molds.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684. The examiner can normally be reached M-F 8:30 - 4:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        June 11, 2022
/RDH/